 



Exhibit 10.2

 

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.

  

8% CONVERTIBLE NOTE

 

 



$______________ March __, 2015 (the “Issuance Date”)



 

FOR VALUE RECEIVED, Arch Therapeutics, Inc., a Nevada, a Delaware corporation
(the “Company”), hereby unconditionally promises to pay to the order of
________________ (the “Holder”), having an address _____________, at such
address or at such other place as may be designated in writing by the Holder, or
its assigns, the aggregate principal sum of _____________ United States Dollars
($______________), together with interest from the date set forth above on the
unpaid principal balance of this Note outstanding at a rate equal to eight
percent (8.0%) (computed on the basis of the actual number of days elapsed in a
360-day year) per annum and continuing on the outstanding principal until this
8% Convertible Note (the “Note”) is converted into Common Stock as provided
herein or indefeasibly and irrevocably paid in full by the Company. Subject to
the other provisions of this Note, the principal of this Note and all accrued
and unpaid interest hereon shall mature and become due and payable on March ___,
2016 (the “Stated Maturity Date”). All payments of principal and interest by the
Company under this Note shall be made in United States dollars in immediately
available funds to an account specified by the Holder.

 

In the event that any amount due hereunder is not paid when due, such overdue
amount shall bear interest at an annual rate of eleven percent (11%) until paid
in full. In no event shall any interest charged, collected or reserved under
this Note exceed the maximum rate then permitted by applicable law and if any
such payment is paid by the Company, then such excess sum shall be credited by
the Holder as a payment of principal.

 

This Note is one of a series of Notes (the “Company Notes”) of like tenor in an
aggregate principal amount of up to One Million United States Dollars
($1,000,000) issued by the Company pursuant to the Subscription Agreements (as
defined below).

 

1.             Definitions. Capitalized terms used herein shall have the
respective meanings ascribed thereto in the Subscription Agreements unless
otherwise defined herein. Unless the context otherwise requires, when used
herein the following terms shall have the meaning indicated:

 



 

 

 

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common control with, such Person.

 

“Bloomberg” means Bloomberg Financial Markets.

 

“Board” shall mean the Board of Directors of Company.

 

“Business Day” other than a Saturday or Sunday, on which banks in New York City
are open for the general transaction of business.

 

“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported on the OTC Pink marketplace operated by OTC
Markets Group Inc. If the Closing Bid Price or the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price or the Closing Sale Price, as the case may be, of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. All such determinations to be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

“Common Stock” shall mean the Common Stock, par value $0.001 per share, of the
Company or any securities into which shares of Common Stock may be reclassified
after the date hereof.

 

“Company” has the meaning set forth in the first paragraph hereof.

 

“Company Notes” has the meaning set forth in the third paragraph hereof.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Conversion Price” shall mean initially $0.20 per share, subject to adjustment
as provided in Section 4.

 

“Event of Default” has the meaning set forth in Section 5 hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Holder” has the meaning set forth in the first paragraph hereof.

 



-2-

 

 

“Indebtedness” means any liability or obligation (i) for borrowed money, other
than trade payables incurred in the ordinary course of business, (ii) evidenced
by bonds, debentures, notes, or other similar instruments, (iii) in respect of
letters of credit or other similar instruments (or reimbursement obligations
with respect thereto), except letters of credit or other similar instruments
issued to secure payment of trade payables or obligations in respect of workers’
compensation, unemployment insurance and other social security laws or
regulations, all arising in the ordinary course of business consistent with past
practices, (iv) to pay the deferred purchase price of property or services,
except trade payables arising in the ordinary course of business consistent with
past practices, (v) as lessee under capitalized leases, (vi) secured by a Lien
on any asset of the Company or a Subsidiary, whether or not such obligation is
assumed by the Company or such Subsidiary.

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any of the foregoing).

 

“Majority Holders” has the meaning set forth in Section 7 hereof.

 

“Note” has the meaning set forth in the first paragraph hereof.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Principal Market” means any marketplace operated by the OTC Markets Group Inc.

 

“Stated Maturity Date” has the meaning set forth in the first paragraph hereof.

 

“Subscription Agreements” means the Subscription Agreements entered into by and
between the Company and the original Holders of the Company Notes, as the same
may be amended from time to time.

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

2.             Subscription Agreements. This Note is one of the several 8%
Convertible Notes of the Company issued pursuant to the Subscription Agreements.
This Note is subject to the terms and conditions of, and entitled to the benefit
of, the provisions of the Subscription Agreement pursuant to which it was
issued. This Note is transferable and assignable to any Person to whom such
transfer is permissible under such Subscription Agreement and applicable law.
The Company agrees to issue from time to time a replacement Note in the form
hereof to facilitate such transfers and assignments. In addition, after delivery
of an indemnity in form and substance reasonably satisfactory to the Company,
the Company also agrees to promptly issue a replacement Note if this Note is
lost, stolen, mutilated or destroyed.

 



-3-

 

 

3.             No Right of Prepayment or Redemption. This Note shall not be
prepayable or redeemable by the Company prior to the Stated Maturity Date.

 

4.             Conversion Rights.

 

(a)                Subject to and upon compliance with the provisions of this
Note, prior to the Stated Maturity Date, the Holder shall have the right, at its
option at any time, to convert some or all of the Note into such number of fully
paid and nonassessable shares of Common Stock as is obtained by: (i) adding (A)
the principal amount of this Note to be converted and (B) the amount of any
accrued but unpaid interest with respect to such portion of this Note to be
converted; and (ii) dividing the result obtained pursuant to clause (i) above by
the Conversion Price then in effect. The rights of conversion set forth in this
Section 4 shall be exercised by the Holder by giving written notice to the
Company that the Holder elects to convert a stated amount of this Note into
Common Stock to the Company by email or facsimile at its principal office (or
such other office or agency of the Company as the Company may designate by
notice in writing to the Holder) at any time on the date set forth in such
notice (which date shall not be earlier than the Company’s receipt of such
notice), together with a statement of the name or names (with address) in which
the certificate or certificates for shares of Common Stock shall be issued.

 

(b)               Promptly after receipt of the written notice referred to in
Section 4(a) above and surrender of this Note (or, in lieu thereof, by delivery
of an appropriate lost security affidavit in the event this Note shall have been
lost or destroyed), but in no event more than three (3) Business Days
thereafter, the Company shall issue and deliver, or cause to be issued and
delivered, to the Holder, registered in such name or names as the Holder may
direct in writing, a certificate or certificates for the number of whole shares
of Common Stock issuable upon the conversion of such portion of this Note. The
Company shall pay all transfer agent fees and, to the extent that the Holder may
freely resell such shares of Common Stock without volume or manner of sale
restrictions under Rule 144, shall cause its counsel to deliver an appropriate
legal opinion in connection with any sales under Rule 144 so that shares of
Common Stock issuable upon the conversion of this Note shall be issued free of
restrictive legend. To the extent permitted by law, such conversion shall be
deemed to have been effected, and the Conversion Price shall be determined, as
of the date on which such written notice shall have been received by the
Company. The Holder shall return this Note to the Company for cancellation upon
the full conversion or payment thereof. The Person or Persons in whose name or
names any certificate or certificates for shares of Common Stock shall be
issuable upon such conversion shall be deemed to have become the holder or
holders of record of the shares represented thereby.

 

(c)                No fractional shares shall be issued upon any conversion of
this Note into Common Stock. If any fractional share of Common Stock would,
except for the provisions of the first sentence of this Section 4(c), be
delivered upon such conversion, the Company, in lieu of delivering such
fractional share, shall pay to the Holder an amount in cash equal to the Closing
Bid Price of a share of Common Stock on the effective date of conversion times
the fractional share of Common Stock otherwise issuable upon such conversion. In
case the principal amount of this Note exceeds the principal amount being
converted, the Company shall, upon such conversion, execute and deliver to the
Holder, at the expense of the Company, a new Note for the principal amount of
this Note surrendered which is not to be converted.

 



-4-

 

 

(d)               The Company may at any time during the term of this Note
reduce the then current Conversion Price to any amount and for any period of
time deemed appropriate by the Board.

 

(e)                If the Company at any time on or after the Issuance Date
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, scheme, arrangement or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. If the Company at any time on or after the Issuance
Date combines (by any stock split, stock dividend, recapitalization,
reorganization, scheme, arrangement or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment under this Section 4(e) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

 

(f)                If any event occurs of the type contemplated by the
provisions of this Section 4 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights or
phantom stock rights), then the Board will make an appropriate adjustment in the
Conversion Price so as to protect the rights of the Holder; provided that no
such adjustment pursuant to this Section 4(f) will increase the Conversion Price
as otherwise determined pursuant to this Section 4.

 

(g)               An adjustment to the Conversion Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.

 

(h)               In the event that, as a result of an adjustment made pursuant
to this Section 4, the Holder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon conversion of this Note shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions contained in this Note.

 

(i)                 In case at any time:

 

(i) the Company shall declare any dividend upon its Common Stock or any other
class or series of capital stock of the Company payable in cash or stock or make
any other distribution to the holders of its Common Stock or any such other
class or series of capital stock;

 

(ii) the Company shall offer for subscription pro rata to the holders of its
Common Stock or any other class or series of capital stock of the Company any
additional shares of stock of any class or other rights; or

 

(iii) there shall be any capital reorganization or reclassification of the
capital stock of the Company, any acquisition or a liquidation, dissolution or
winding up of the Company;

 



-5-

 

 

then, in any one or more of said cases, the Company shall give, by delivery in
person or by certified or registered mail, return receipt requested, addressed
to the Holder at the address of such Holder as shown on the books of the
Company, (a) at least twenty (20) Business Days’ prior written notice of the
date on which the books of the Company shall close or a record shall be taken
for such dividend, distribution or subscription rights or for determining rights
to vote in respect of any event set forth in clause (iii) of this Section 4(j)
and (b) in the case of any event set forth in clause (iii) of this Section 4(j),
at least 20 Business Days’ prior written notice of the date when the same shall
take place. Such notice in accordance with the foregoing clause (a) shall also
specify, in the case of any such dividend, distribution or subscription rights,
the date on which the holders of Common Stock or such other class or series of
capital stock shall be entitled thereto and such notice in accordance with the
foregoing clause (b) shall also specify the date on which the holders of Common
Stock and such other series or class of capital stock shall be entitled to
exchange their Common Stock and other stock for securities or other property
deliverable upon consummation of the applicable event set forth in clause (iii)
of this Section 4(i).

 

(j)                 Upon any adjustment of the Conversion Price, then and in
each such case the Company shall give prompt written notice thereof, by delivery
in person or by certified or registered mail, return receipt requested,
addressed to the Holder at the address of such Holder as shown on the books of
the Company, which notice shall state the Conversion Price resulting from such
adjustment and setting forth in reasonable detail the method upon which such
calculation is based.

 

(k)               The Company shall at all times reserve and keep available out
of its authorized Common Stock, solely for the purpose of issuance upon
conversion of this Note as herein provided, such number of shares of Common
Stock as shall then be issuable upon the conversion of this Note. The Company
covenants that all shares of Common Stock which shall be so issued shall be duly
and validly issued and fully paid and nonassessable, and free from all taxes,
liens and charges with respect to the issue thereof, and, without limiting the
generality of the foregoing, and that the Company will from time to time take
all such action as may be requisite to assure that the par value per share of
the Common Stock is at all times equal to or less than the Conversion Price in
effect at the time. The Company shall take all such action as may be necessary
to assure that all such shares of Common Stock may be so issued without
violation of any applicable law or regulation, or of any requirement of any
national securities exchange or trading market upon which the Common Stock may
be listed. The Company shall not take any action which results in any adjustment
of the Conversion Price if the total number of shares of Common Stock issued and
issuable after such action upon conversion of this Note would exceed the total
number of shares of Common Stock then authorized by the Company’s Certificate of
Incorporation.

 

(l)                 The issuance of certificates for shares of Common Stock upon
conversion of this Note shall be made without charge to the holders thereof for
any issuance tax in respect thereof, provided that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the issuance and delivery of any certificate in a name other than that of the
Holder.

 



-6-

 

 

(m)             The Company will not at any time close its transfer books
against the transfer, as applicable, of this Note or of any shares of Common
Stock issued or issuable upon the conversion of this Note in any manner which
interferes with the timely conversion of this Note, except as may otherwise be
required to comply with applicable securities laws.

 

(n)               (n) The Company shall not effect the conversion of any portion
of this Note, and the Holder shall not have the right to convert any portion of
this Note, to the extent that after giving effect to such conversion, the Holder
together with its affiliates collectively would beneficially own in excess of
4.99% (the "Maximum Percentage") of the shares of Common Stock outstanding
immediately after giving effect to such conversion. For purposes of the
foregoing sentence, the aggregate number of shares of Common Stock beneficially
owned by the Holder and the other Affiliates shall include the number of shares
of Common Stock held by the Holder and all other Affiliates plus the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (i) conversion of the remaining,
nonconverted portion of this Note beneficially owned by the Holder or any of the
other Affiliates and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
beneficially owned by the Holder or any other Attribution Party subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section 4(n). For purposes of this Section 4(n), beneficial ownership shall
be calculated in accordance with Section 13(d) of the Exchange Act. Upon
delivery of a written notice to the Company, the Holder may from time to time
increase (with such increase not effective until the sixty-first (61st) day
after delivery of such notice) or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% as specified in such notice; provided that (i)
any such increase in the Maximum Percentage will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company and (ii)
any such increase or decrease will apply only to the Holder and the other
Affiliates and not to any other holder of Notes that is not an Attribution Party
of the Holder. For purposes of clarity, the shares of Common Stock issuable
pursuant to the terms of this Note in excess of the Maximum Percentage shall not
be deemed to be beneficially owned by the Holder for any purpose including for
purposes of Section 13(d) or Rule 16a-1(a)(1) of the Exchange Act. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 3(d) to the
extent necessary to correct this paragraph (or any portion of this paragraph)
which may be defective or inconsistent with the intended beneficial ownership
limitation contained in this Section 3(d) or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitation contained in this paragraph may not be waived and shall apply to a
successor holder of this Note.

 

5.             Event of Default. The occurrence of any of following events shall
constitute an “Event of Default” hereunder:

 

(a)                the failure of the Company to make any payment of principal
or interest on this Note when due, whether at the Stated Maturity, upon
acceleration or otherwise;

 



-7-

 

 

(b)               the Company and/or its Subsidiaries fail to make a required
payment or payments on Indebtedness of One Hundred Thousand United States
Dollars ($100,000) or more in aggregate principal amount and such failure
continues for more than ten (10) days;

 

(c)                there shall have occurred an acceleration of the stated
maturity of any Indebtedness of the Company or its Subsidiaries of One Hundred
Thousand United States Dollars ($100,000) or more in aggregate principal amount
(which acceleration is not rescinded, annulled or otherwise cured within ten
(10) days of receipt by the Company or a Subsidiary of notice of such
acceleration);

 

(d)               the Company or any Subsidiary makes an assignment for the
benefit of creditors or admits in writing its inability to pay its debts
generally as they become due; or an order, judgment or decree is entered
adjudicating the Company or any Subsidiary as bankrupt or insolvent; or any
order for relief with respect to the Company or any Subsidiary is entered under
the Federal Bankruptcy Code or any other bankruptcy or insolvency law; or the
Company or any Subsidiary petitions or applies to any tribunal for the
appointment of a custodian, trustee, receiver or liquidator of the Company or
any Subsidiary or of any substantial part of the assets of the Company or any
Subsidiary, or commences any proceeding relating to it under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or any such petition or application is
filed, or any such proceeding is commenced, against the Company or any
Subsidiary and either (i) the Company or any Subsidiary by any act indicates its
approval thereof, consents thereto or acquiescence therein or (ii) such petition
application or proceeding is not dismissed within sixty (60) days; or

 

(e)                a final, non-appealable judgment which, in the aggregate with
other outstanding final judgments against the Company and its Subsidiaries,
exceeds One Hundred Thousand United States Dollars ($100,000) shall be rendered
against the Company or a Subsidiary and within sixty (60) days after entry
thereof, such judgment is not discharged or execution thereof stayed pending
appeal, or within sixty (60) days after the expiration of such stay, such
judgment is not discharged; provided, however, that a judgment that provides for
the payment of royalties subsequent to the date of the judgment shall be deemed
to be discharged so long as the Company or the Subsidiary affected thereby is in
compliance with the terms of such judgment;

 

Upon the occurrence of any such Event of Default all unpaid principal and
accrued interest under this Note shall become immediately due and payable (A)
upon election of the Holder, with respect to (a) through (c) and (e), and (B)
automatically, with respect to (d). Upon the occurrence of any Event of Default,
the Holder may, in addition to declaring all amounts due hereunder to be
immediately due and payable, pursue any available remedy, whether at law or in
equity, including, without limitation, exercising its rights under the other
Transaction Documents.

 



-8-

 

 

6.             No Waiver. No delay or omission on the part of the Holder in
exercising any right under this Note shall operate as a waiver of such right or
of any other right of the Holder, nor shall any delay, omission or waiver on any
one occasion be deemed a bar to or waiver of the same or any other right on any
future occasion.

 

7.             Amendments in Writing. Any term of this Note may be amended or
waived upon the written consent of the Company and the holders of Company Notes
representing at least 50% of the principal amount of Company Notes then
outstanding (the “Majority Holders”); provided, that (x) any such amendment or
waiver must apply to all outstanding Company Notes; and (y) without the consent
of the Holder hereof, no amendment or waiver shall (i) change the Stated
Maturity Date of this Note, (ii) reduce the principal amount of this Note or the
interest rate due hereon, (iii) increase the Conversion Price or (iv) change the
place of payment of this Note. No such waiver or consent on any one instance
shall be construed to be a continuing waiver or a waiver in any other instance
unless it expressly so provides.

 

8.             Waivers. The Company hereby forever waives presentment, demand,
presentment for payment, protest, notice of protest, notice of dishonor of this
Note and all other demands and notices in connection with the delivery,
acceptance, performance and enforcement of this Note.

 

9.             Waiver of Jury Trial. THE COMPANY HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
NOTE OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY
AND ALL OTHER CLAIMS. THE COMPANY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

10.             Governing Law; Consent to Jurisdiction. This Note shall be
governed by and construed under the law of the State of New York, without giving
effect to the conflicts of law principles thereof. The Company and, by accepting
this Note, the Holder, each irrevocably submits to the exclusive jurisdiction of
the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this Note
and the transactions contemplated hereby. Service of process in connection with
any such suit, action or proceeding may be served on each party hereto anywhere
in the world by the same methods as are specified for the giving of notices
under this Note. The Company and, by accepting this Note, the Holder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. The Company and,
by accepting this Note, the Holder, each irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

11.             Costs. If action is instituted to collect on this Note, the
Company promises to pay all costs and expenses, including reasonable attorney’s
fees, incurred in connection with such action.

 

12.             Notices. All notices hereunder shall be given in writing and
shall be deemed delivered when received by the other party hereto at the address
set forth in the Subscription or at such other address as may be specified by
such party from time to time in accordance with the Purchase Agreements.

 



-9-

 

 

13.             Successors and Assigns. This Note shall be binding upon the
successors or assigns of the Company and shall inure to the benefit of the
successors and assigns of the Holder.

 

[Remainder of Page Intentionally Left Blank]

 

-10-

 

 

IN WITNESS WHEREOF, the Company has caused this 8% Senior Secured Convertible
Note to be signed in its name effective as of the date first above written.

 

 



  ARCH THERAPEUTICS, INC.                             By:
                            Name:          Title:        

 





-11-

